DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 01/04/2022 Amendments/Arguments, which directly amended claims 1, 9-10; and traversed the rejections of the claims of the 10/13/2021 Office Action are acknowledged.

Election/Restrictions
Claims 1-5 and 7-10 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 07/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/27/2021 is withdrawn.  Claims 7-8, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement Of Reason For Allowance
Claims 1-5 and 7-10 are allowed.
Regarding claims 1 and 9-10, the communication devices and control method for calculating arrival directions and arrival direction error based on the position error; and revising the arrival direction as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,459,409 discloses an array antenna includes two sub-arrays.  Each sub-array has at least three elements with at least one unshared element.  Samplers sample elements separately for the sub-arrays.  A direction-of-arrival estimator uses sampling from the samplers to make a separate direction-of-arrival estimate for each sub-array for direction of arrival of a signal from a source.  A source location estimator estimates distances from the source to each element based on the separate direction-of-arrival estimates from the direction-of-arrival estimator.  A sampling 

US 4,797,679 discloses a method and a system for radio direction-finding by measuring the Time of Arrival (ToA) of the leading edge of signals from a distant source at two relatively closely spaced receiving elements.  In order to give a good degree of immunity to multipath, the times at which the instantaneous detected amplitudes of the received signals first exceed a minimal threshold value such that received signals can be satisfactorily distinguished from noise is measured in such a manner that the measured time is not affected by multipath which involves more than a few meters additional path length for the indirect, delayed signal.

US 10,732,253 discloses a method and receiver for determination of angle of arrival in one or two planes of a beam received at an antenna array comprising at least two pairs of antenna elements are provided.  In some embodiments, a method includes computing a pair of difference signals, each difference signal being computed from signals from a different one of the at least two pairs of antenna elements.  The method further includes determining a directional angle of arrival of the beam in one plane based on the pair of difference signals.

US 10,495,743 discloses a method of detecting direction errors of an object, applied to an in-vehicle radar apparatus, whereby in a first step, relative speeds of an object reflecting a continuous wave are obtained by executing frequency analysis of signals acquired by transmitting and receiving the continuous wave.  In a second step estimated directions, which are values of estimated directions in which the object is present, are calculated for each of respective 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646